STATE OF VERMONT 
                                           
                               ENVIRONMENTAL COURT 
                                           
                                       } 
Appeal of Stohl                        }           Docket No. 98‐6‐04Vtec 
                                       } 
 
                                     Decision and Order 

       This  appeal  came  on  for  merits  hearing  on  June  3,  2005,  Thomas  S.  Durkin, 

Environmental Judge, presiding.  Appellants Jocelyn and Donald Stohl appeared at the 

hearing and were represented by Robert R. Bent, Esq.  Appellee‐Applicants Kristen and 

Julia Haupt also appeared at the hearing and were represented by Peter Nowlan, Esq.  

Paul S. Gillies, Esq. entered his appearance for the Town of Braintree (Town), and Julie 

Tower‐Pierce, Esq., from Attorney Gillies’s office, attended the merits hearing, so as to 

monitor the proceedings on behalf of the Town. 

       The following neighbors appeared as Interested Persons in this proceeding, some 

of whom testified at the hearing:  Bruce N. and Sherry L. Tabor, Douglas and Patricia 

Lawrence,  Steve  Brown,  and  Cindy  Brown  (hereinafter  sometimes  referred  to 

collectively as the “Interested Persons”). 

       Mr.  and  Mrs.  Stohl  appealed  the  decision  of  the  Braintree  Zoning  Board  of 

Adjustment  (ZBA),  dated  June  3,  2004,  which  granted  conditional  use  approval  to  the 

Haupts  for  the  construction  of  “a  32’  by  50’  garage,  to  be  used  as  a  workshop  and 

storage of equipment for use in their logging business, Iron Horse Logging.”  The ZBA 

classified the Haupts’ proposed new garage “as an accessory building for Agricultural 

and  Forestry  work.”    The  DRB  determined  that  this  was  allowed  under 

Article 4.3(b)(20) of the Town of Braintree Zoning Ordinance (Ordinance). 

       By Decision  filed April 8,  2005, this Court  ruled  in  response  to the  parties’ pre‐

trial  cross‐motions  for  summary  judgment  that  the  Haupts’  pending  application  was 
not  barred  by  the  doctrines  of  res  judicata  or  collateral  estoppel.    The  Court  also 

determined  in  its  April  8th  Decision  that  Appellee‐Applicants’  proposed  additional 

garage was more appropriately classified as a “home enterprise,” as that term is defined 

in Ordinance § 5.13.  The consequence of these determinations was to limit the scope of 

this appeal to the following Questions contained in Appellants’ Statement of Questions 

(paraphrased by the Court): 1 

    3. If  the  Court  decides  to  grant  Appellees  their  requested  permit,  should  it  be 
       conditioned  upon  relocating  the  proposed  garage  farther  into  Appellees’ 
       property, “where it would minimize the impact on neighboring properties?” 
    4. Does  the  proposed  garage  negatively  affect  the  character  of  the 
       neighborhood? 
    5. Does the proposed garage and its proposed use negatively affect traffic on the 
       neighboring roads and highways? 

                                              Findings of Fact 


        Based  upon  the  testimony  of  witnesses  and  the  exhibits  admitted  at  trial,  the 

Court makes the following findings of fact: 

        1. Kristin  and  Julia  Haupt  (hereinafter  Appellee‐Applicants)  own  a  73.3‐acre 

parcel of land off of Riford Brook Road and within the Town of Braintree Rural District 

II  zoning  district  (RD  II  District).    Located  on  the  property  are  Appellee‐Applicants’ 

single  family  residence,  a  garage  where  Mr.  Haupt  stores  some  tools  and  equipment 

and  where  Mrs.  Haupt  operates  her  tanning  business,  a  sugar  house,  numerous  dog 

houses,  and  dogs  that  Mr.  Haupt  uses  to  hunt  bears.    Testimony  also  located  a  “run 

down”  sugar  house,  a  pen  in  which  a  neighbor  raised  pigs,  a  well,  an  underground 

septic system and a swimming pool on Appellee‐Applicants’ property, but the specific 

location of these items was not identified on any site map provided to the Court. 

1    The  Court’s  paraphrasing  of  the  remaining  Questions  retains  Appellants’  numbering.    Question  6  is 
also  eliminated  from  the  Court’s  consideration,  since  that  question  was  dependent  upon  the  Court 
adopting the DRB’s use classification under Ordinance § 4.3(b)(20) 


                                                  Page 2 of 8.
       2. Appellee‐Applicants  propose  to  build  a  32‐foot  by  50‐foot,  three‐bay  garage 

to be used in connection with Mr. Haupt’s logging business:  Iron Horse Logging.  He 

intends  to  use  the  proposed  garage  for  the  storage  and  service  of  his  equipment, 

including skidders, bulldozers, a tractor, a rototiller, a brush hog and chainsaws.  In a 

subsequently  filed  narrative,  Mr.  Haupt  also  disclosed  that  he  intended  to  store  two 

personal vehicles in the proposed garage. 

       3. Mr. Haupt currently stores some (but not all) of his logging equipment on his 

home property.  He will often leave his skidder and other large pieces of equipment at 

job  sites,  rather  than  transporting  the  equipment  home.    He  currently  repairs  some  of 

his equipment on job sites, but also works on some of his equipment in the area where 

he proposes to build his new garage.  He uses tools and repair equipment stored in his 

existing  garage,  but  that  garage  is  not  large  enough  to  house  his  logging  equipment.  

When repairing this equipment, Mr. Haupt is therefore required to do his repair work 

outside, sometimes in the rain.  The proposed garage would allow him to work on his 

equipment while protected from the elements and would allow him to store equipment 

that he currently leaves on job sites. 

       4. Appellants  asserted  that  Mr.  Haupt  has  used  his  property  to  repair  vehicles 

and  equipment  owned  by  others,  and  that  he  intends  to  use  the  proposed  garage  to 

continue  his  repair  work  for  others  some  time  in  the  future,  after  he  retires  from  the 

logging business.  Mr. Haupt denied Appellants’ allegations.  The unrefuted evidence is 

that Mr. Haupt does not have a present intention to conduct such use in the proposed 

garage and has not applied for a permit to do so. 

       5. Appellee‐Applicants’  proposed  garage  would  be  located  approximately 

seventy‐five feet from the center line of Riford Brook Road and fifty feet from the side 

boundary line they share with Mr. and Mrs. Tabor to the east.  These setbacks conform 

to the minimum setback requirements for the RD II District.   




                                            Page 3 of 8.
        6. The  portion  of  Appellee‐Applicants’  property  that  is  bordered  by  Riford 

Brook Road is relatively flat and cleared of trees.  However, as one travels away from 

the road, Appellee‐Applicants’ land rises sharply from the rear of the proposed garage 

to their residence, located about 1,500 feet up a steep driveway that runs southerly from 

Riford Brook Road. 

        7. The  Haupts  have  already  commenced  some  site  clearing  for  their  proposed 

garage, including leveling the site and raising it with gravel Mr. Haupt brought in from 

off site.  There was no suggestion made during the trial that this site work constituted a 

zoning  violation.    This  site  work  did,  however,  provide  the  Court  with  a  clear  view 

during  its  site  visit  of  the  exact  location  of  the  proposed  garage  and  the  height  of  the 

area upon which it would be built.   

        8. The  proposed  garage  will  be  a  prominent  building  in  the  neighborhood, 

given that its height will be twenty‐eight feet and that it will be located upon a raised 

gravel bed.  The evidence adduced at trial and the site visit causes the Court to conclude 

that  the  proposed  garage  will  be  the  largest  building  on  property  belonging  to  either 

Appellee‐Applicants or their neighbors.  Its proximity to the road, in the cleared portion 

of Appellee‐Applicants’ property, makes screening the building impracticable at least at 

its  current  location.    Its  design  will  make  it  easy  to  identify  as  a  commercial‐type 

structure in this rural residential neighborhood. 

        9. Appellants’  home  is  located  directly  across  Riford  Brook  Road  from  the 

proposed garage.  It is also located relatively close to the road, also being about seventy‐

five  feet  from  the  centerline  of  the  road.    Mrs.  Stohl  works  outside  their  home,  as  a 

Vermont  State  Trooper.    Mr.  Stohl  is  an  accountant  and  operates  a  business  from  his 

home.  Some accounting clients occasionally visit his home office. 

        10. The  neighborhood  surrounding  Appellee‐Applicants’  property  is  generally 

rural and residential in character.  Most properties are occupied as primary residences; 

many have an associated home occupation use.  Some neighboring properties have an 


                                             Page 4 of 8.
accessory structure, such as a barn or a garage.  A couple of nearby barns, once used for 

farming,  are  now  put  to  alternative  uses,  such  as  storage.    However,  there  was  no 

evidence suggesting that other nearby properties are put to the multiplicity of uses that 

currently exist or are proposed for Appellee‐Applicants’ property. 

       11. When  a  skidder  or  other  logging  equipment  is  delivered  to  Appellee‐

Applicants’  home  property,  the  trailer  upon  which  the  equipment  is  transported  at 

times  drives off the traveled portion  of Riford  Brook  Road and  onto Appellants’  front 

lawn, particularly when the trailer is traveling from the west.  This practice leaves tire 

marks  and  divots  on  Appellants’  front  lawn  from  time  to  time.    The  ZBA  granted 

conditional  use  approval  with  several  conditions,  including  the  condition  that  “all 

vehicles will enter and exit the Haupt property from the easterly direction . . .,” so as to 

minimize the chance of damage occurring to Appellants’ front lawn.  It was suggested 

that the Court impose a similar condition, should it determine that the project warrants 

conditional use approval. 


                                           Discussion 

       Pursuant to the Court’s Decision of April 8, 2005, Appellee‐Applicants’ proposed 

additional  garage  should  be  regarded  as  a  “commercial”  structure,  Ordinance 

§ 4.3(b)(13), necessitating the Court to conduct conditional use review of the proposed 

structure  under  Ordinance  § 6.12.    See  also  24  V.S.A.  § 4414(3).    In  doing  so,  we  are 

required to render determinations on whether the proposed structure will result in an 

undue adverse effect on specific conditional use criteria.   

       No  party  challenged  the  following  four  conditional  use  criteria  contained  in 

Ordinance  § 6.12:  criterion  a.  (impact  on  existing  or  planned  community  facilities); 

criterion  d.  (compliance  with  zoning  ordinance);  criterion  e.  (utilization  of  renewable 

energy  resources)  and  an  un‐lettered  criterion  regarding  the  treatment  of  hazardous 

materials.    Since  they  were  not  referenced  in  Appellants’  Statement  of  Questions, 



                                           Page 5 of 8.
consideration  of  these  criteria  has  not  been  preserved  for  review  in  this  appeal.    In  re 

Appeal  of  Murray,  Docket  No.  227‐12‐98,  slip  op.  at  1  (Vt.  Envtl.  Ct.,  Mar.  1,  1999) 

(citing  Village  of  Woodstock  v.  Bahramian,  160  Vt.  417,  424  (1993)).    Thus,  we  only 

analyze  whether  Appellee‐Applicants’  proposed  structure  will  result  in  an  undue 

adverse effect on the following criteria:2 

b.      Character  of  the  area  affected:    As  noted  in  the  Findings,  above,  the  area 

immediately  surrounding  Appellee‐Applicants’  property  is  rural  and  residential  in 

character.    Riford  Brook  Road  is  a  dirt  road,  not  unlike  the  back  roads  where  many 

Vermonters  reside.    The  properties  in  Appellee‐Applicants’  immediate  neighborhood3 

are almost all used as primary residences for their owners, some of whom conduct an 

occupation  within  their  home.    However,  none  of  the  home  properties  in  Appellee‐

Applicants’  neighborhood  have the  multiplicity  of  uses to which  the Haupts  put  their 

property.    The  proposed  garage  will  add  a  sixth  use  to  their  property,  taking  into 

account  the  tanning  salon,  sugar  house,  bear  dogs,  pre‐existing  garage  and  primary 

residence.   

        None  of  Appellee‐Applicants’  pre‐existing  uses  is  alleged  to  be  nonconforming 

or  unlawful;  those  prior  uses  cannot  be  regulated  further  in  this  proceeding.    Our 

review of the proposed garage must take into context what other uses are established in 

this area, including on Appellee‐Applicants’ property. 

        The  Haupts’  proposed  garage  will  be  one  of  the  largest  structures  in  the 

immediate neighborhood.  Its design as a commercial building will be readily apparent, 

as it will appear dissimilar to the homes and barns that occupy the nearby properties.  It 




2  We’ve maintained the lettering for the remaining criteria that is found in the Ordinance. 
3  In using the term “immediate neighborhood,” the Court includes not only the properties immediately 
abutting  Appellee‐Applicants’,  but  also  other  properties  leading  to  Appellee‐Applicants’  property  from 
Vermont  Route  12A,  which  appears  to  separate  Appellee‐Applicants’  neighborhood  from  other 
surrounding neighborhoods. 


                                                 Page 6 of 8.
will  be  one  of  the  tallest  buildings  in  the  immediate  neighborhood,  and  will  appear 

even taller, due to its location on a raised gravel bed. 

       Appellee‐Applicants  have  not  proposed  any  sufficient  screening,  either  by  new 

plantings  or  by  relocating  the  structure  behind  some  of  the  existing  trees  on  their 

property.  The Court recognizes that locating the structure farther back on the property 

may be difficult, given its steep grade.  But the absence of screening and the prominence 

of  this  structure,  unique  to  this  neighborhood,  leads  the  Court  to  conclude  that  as 

currently  designed  and  sited,  its  construction  and  proposed  use  will  have  an  undue 

adverse effect on this neighborhood, warranting denial of the requested conditional use 

approval. 

       Appellants  suggest  in  Question  3  that  this  Court  may  approve  Appellee‐

Applicants’ proposed garage, conditioned upon relocating it deeper into their property, 

“where  it  would  minimize  the  impact  on  neighboring  properties.”    We believe  such  a 

condition  is  inappropriate  for  the  Court  to  impose.    Our  jurisdictional  authority  is 

limited  to  review  of  an  application  properly  submitted  to  this  Court  on  appeal.    The 

applicant, and not the Court, is the most appropriate entity to present modifications to 

an  application,  since  it  is  the  applicant  and  their  neighbors  who  know  the  subject 

property best.  In this case, Appellee‐Applicants expressed their opinion that it would 

be  impracticable  to  relocate  their  proposed  garage  to  the  wooded  portion  of  their 

property.  We have therefore reviewed the garage as presented at trial and find that it 

will have an undue adverse effect on the character of the area. 

c.     Traffic  on  roads  and  highways  in  the  vicinity:    Appellee‐Applicants  assert  that 

the  proposed  structure  will  not  add  to  the  traffic  on  the  nearby  roads  and  highways, 

since Mr. Haupt sometimes stores and repairs his logging equipment on their property.  

Appellants  do  not  contest  this  assertion,  but  assert  instead  that  Appellee‐Applicants’ 

prior  use  has  caused  occasional  damage  to  their  front  lawn.    There  was  no  other 




                                           Page 7 of 8.
testimony offered that the proposed garage and its use would cause a material adverse 

impact on the neighboring roads and highways. 

       This Decision will not result in conditional use approval being granted, but if it 

were,  the  Court  would  consider  a  condition  prohibiting  vehicles  that  transport  Mr. 

Haupt’s logging equipment from traveling upon or damaging his neighbors’ property. 

       In  light  of  the  determinations  above,  the  Court  does  not  grant  conditional  use 

approval for Appellee‐Applicants’ proposed garage.  While this Decision concludes the 

proceedings  before  this  Court,  nothing  contained  in  this  Decision  is  to  be  regarded  as 

prohibiting  Appellee‐Applicants  from  submitting  a  subsequent  application,  provided 

that it is substantially different from the present application, particularly in relation to 

the design, location and screening of the proposed structure, and the ability of vehicles 

delivering Mr. Haupt’s logging equipment to avoid causing damage to their neighbors’ 

property. 


                                           Conclusion 


       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that the decision of the Braintree Zoning Board of Adjustment granting conditional use 

approval,  dated  June  3,  2004,  is  REVERSED  and  conditional  use  approval  is  hereby 

DENIED. 

        

       Done at Berlin, Vermont, this 31st day of January, 2006. 

        

        

                                             ____________________________________ 
                                             Thomas S. Durkin, Environmental Judge 




                                           Page 8 of 8.